Order setting aside verdict and granting a new trial reversed upon the law, with costs, verdict reinstated, and judgment directed thereon in favor of the plaintiffs, with costs. In our opinion, under the circumstances shown in the present ease, plaintiffs were entitled to give evidence of prospective loss of profits and such evidence was properly received at the trial. (Taylor v. Bradley, 39 N. Y. 129; Dickinson v. Hart, 142 id. 183; Nash v. Thousand Island Steamboat Co., 123 App. Div. 148.) Young, Rich and Hagarty, JJ., concur; Kapper and Lazansky, JJ., dissent, being of opinion that plaintiffs failed to prove a contract which entitled them to the exclusive right to solicit customers in the building.